      Case 2:21-cr-00049-MHT-JTA Document 12 Filed 02/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


UNITED STATES OF AMERICA,                   )                            FLI1 23 A       01-1
                                            )
       Plaintiff,                           )
                                            )
v,                                          )CR. NO. 2:21cr-00049-MHT-JTA
                                            )
WILLIAM LEE HOLLADAY,III,                   )
                                            )
       Defendant.                           )


                                NOTICE OF APPEARANCE

       COMES NOW,Joe Espy, III of Melton, Espy & Williams, P.C. and hereby enters his

appearance as one of the attorneys of record for Defendant William. Lee Holladay, III.


                                            Respectfully submitted,



                                            Joe spy II(AS
                                            On-    e Attorneys for De-----.ant
                                            WILLIAM LEE HOLLADAY,III

OF COUNSEL:

Benjamin J. Espy (ASB0699-A64E)
William M. Espy (ASB-0707-A41E)
MELTON,ESPY & WILLIAMS, P.C.
P.O. Drawer 5130
Montgomery, AL 36103
Telephone: 334-263-6621
Facsimile: 334-263-7252
jespy@mewleaal.com
bespOrrnewlegal.com
wespy@mewlegal.com
       Case 2:21-cr-00049-MHT-JTA Document 12 Filed 02/23/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that I have filed the foregoing with the Clerk of Court and sent
notification of such filing to all counsel of record via electronic mail on this the.2211d day of
February, 2021.




Louis Franklin, Sr.
Jonathan S. Ross
U.S. Attorney's Office
P.O. Box 197
Montgomery, AL 36101
